Exhibit 10.19.1

 

STRATUS NON-COMPETE/NON-SOLICITATION AGREEMENT

 

This STRATUS NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is
made and entered into as of this 10th day of September, 2003, by and between D/O
STAFFING LLC, a New Jersey limited liability company (“Omahen”) and STRATUS
SERVICES GROUP, INC., a Delaware company (“Stratus”).

 

RECITALS:

 

WHEREAS, Omahen and Stratus have executed an Asset Purchase Agreement (“Asset
Purchase Agreement”) whereby Omahen has purchased certain assets related to the
ongoing clerical and light industrial staffing business of Stratus at the
Paterson, New Jersey; Perth Amboy, New Jersey; Elizabeth, New Jersey; New
Brunswick, New Jersey; and Trenton, New Jersey branch offices (the “Purchased
Assets”); and

 

WHEREAS, Stratus possesses substantial information and knowledge regarding the
Purchased Assets; and

 

WHEREAS, the parties desire to enter into an agreement whereby Stratus agrees
not to compete with Omahen relating to the Purchased Assets.

 

NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:

 

Confidentiality and Trade Secrets

 

Stratus acknowledges that the manuals, methods, forms, techniques and systems
which it has sold to Omahen whether for its own use or for use by or with its
clients, are confidential trade secrets and are the property of Omahen.

 

Stratus further acknowledges that it has had access to confidential information
concerning the Purchased Assets and clients relating thereto, including their
business affairs, special needs, preferred methods of doing business, methods of
operation, key contact personnel and other data, all of which provides Stratus
with a competitive edge and none of which is readily available except to Stratus
and employees of Omahen.

 

Stratus further acknowledges that it has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to the Purchased
Assets, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Stratus with a competitive edge and none of which is readily available
except to Stratus and employees of Omahen.

 

--------------------------------------------------------------------------------


 

Stratus agrees that all of the foregoing information regarding the Purchased
Assets and all methods, clients and employees related thereto constitutes
valuable and proprietary trade secrets and confidential information of Omahen
(hereafter “Confidential Information”).

 

Non-Competition Agreement

 

Stratus agrees that regardless of geographic location, it will not, during the
eighteen month period commencing with the Effective Date of the Asset Purchase
Agreement (“Restrictive Period”) and unless otherwise agreed to by the parties
by way of subcontracting agreement, payrolling agreement or otherwise, service,
solicit or deal with any customers of the Paterson, New Jersey; Perth Amboy, New
Jersey; Elizabeth, New Jersey; New Brunswick, New Jersey and Trenton, New Jersey
offices (the “Omahen Offices”) that it has done any business with during the
preceding eighteen (18) months.  Stratus also will not, during the Restrictive
Period, engage in any light industrial business in the following New Jersey
counties:  Essex, Passaic, Sussex, Bergen, Union, Hudson, Somerset and Morris
counties (the “Excluded Counties”).  However, except for those accounts listed
on Schedule 2.21 of the Asset Purchase Agreement (the “Omahen Customer List”)
being sold as part of the Purchased Assets, any clerical business or business
other than light industrial business that Stratus has or has done business with
in the preceding eighteen (18) months relative to the Excluded Counties, is
specifically excluded from the terms of this Agreement, and Stratus retains the
right to continue to service same.    Stratus also agrees that it will not,
during the Restrictive Period, solicit any of Omahen’s accounts in all other New
Jersey counties other than the Excluded Counties (the “Shared Counties”) as set
forth on the attached Shared Counties customer lists being provided as
Schedule B hereof.  Stratus acknowledges that doing so in any manner would
interfere with, diminish and otherwise jeopardize and damage the business and
goodwill of the Omahen Offices.  Notwithstanding the foregoing, Stratus retains
the right to continue to service the retained accounts and all subsidiaries and
affiliates thereof, set forth on Schedule A hereof (the “Retained Accounts”).

 

Non-Disclosure Agreement

 

Stratus agrees that except as directed by Omahen, it will not at any time use
for any reason or disclose to any person any of the Confidential Information of
the Omahen Offices or permit any person to examine and/or make copies of any
documents which may contain or are derived from Confidential Information,
whether prepared by Stratus or otherwise, without the prior written permission
of Omahen in the Retained Business.

 

Agreement Not to Compete for Accounts or Personnel

 

Except as set forth above and the Retained Accounts and prospects related
thereto; and as set forth on Schedule A hereof, Stratus agrees that during the
Restrictive Period it will not, directly or indirectly, contact, solicit,
divert, take away or attempt to contact, solicit, divert or take away any staff
employee, temporary personnel, customer, account, business or goodwill from
Omahen in the Omahen Offices, either for Stratus’ own benefit or some other
person or entity, and will not aid or assist any other person or entity to
engage in any such activities.

 

2

--------------------------------------------------------------------------------


 

Limitation and Termination of Restrictive Covenants

 

Notwithstanding anything contained in this Agreement to the contrary, the
parties hereto acknowledge and agree that (i) Stratus may continue to operate
its business, subject to the limitations and restrictions in the paragraph
entitled Non-Competition Agreement herein, other than in the Omahen Offices (the
“Retained Business”).  This Retained Business specifically includes, but is not
limited to all of Stratus’ offices other than the Omahen Offices, the Retained
Accounts and all subsidiaries and affiliates thereof, and all business in the
Church & Dwight and C&D Detergents accounts nationally, other than Mercer and
Middlesex counties, in which Omahen has the right to service such accounts; 
(ii) Stratus’ continued operation of the Retained Business shall not be deemed
to violate the Non-Competition Agreement set forth above; and (iii) Stratus
shall be permitted to use and disclose Confidential Information to the extent it
overlaps with Stratus’ confidential information related to the Retained Business
without being in violation of the Non-Disclosure Agreement set forth above.

 

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

By:

 /s/ Joseph J. Raymond

 

 

 

Joseph J. Raymond

 

 

Chairman and CEO

 

 

 

 

D/O STAFFING LLC

 

 

 

 

 

 

 

By:

 /s/ Dennis Omahen

 

 

 

Dennis Omahen

 

 

Title:  Manager

 

3

--------------------------------------------------------------------------------